Wood, J., (after stating the facts). In Price v. St. Louis, I. M. & S. Ry. Co., 75 Ark. 479-491, we announced the duty which carriers -owe to their passengers who are laboring under disability .as follows:  (1) “The railway company must bestow upon one in such condition any special care and attention beyond that given to the ordinary passenger which reasonable prudence and foresight demands for his safety, considering any manner of conduct or disposition of mind manifested by the -passenger and known to the company, or any conduct or disposition that might have been reasonably anticipated from one in 'his mental and physical condition, which would tend to increase the danger to be appretended and avoided. If its servants, knowing the facts, fail to give such, care and attention, and injury results as the natural and probable consequence of such failure, the company will be guilty of negligence, and liable in damages for such injury. It is bound to exercise all the care that a reasonably prudent man would to protect one in such insensible and helpless condition from the dangers incident to his surroundings and mode of travel.” See, also, St. Louis, I. M. & S. Rd. Co. v. Wood-ruff, 89 Ark. 9, 15, 16. In Thompson on Carriers of Passengers, section 5, pages. 270-271, it is stated: “It is consistent not only with common humanity, but with the legal obligations of the carrier, that if a passenger is known to be in any manner affected by a disability, physically or mentally, whereby the hazards of travel are increased, a degree of attention should be bestowed to his safety beyond that of an ordinary passenger, in proportion to the liability to injury from the want of it. But in order that the carrier may be invested with this duty, it is necessary that the condition and wants of the passenger in this respect should be made known to him or his servants.” Cincinnati, Ind., St. L. & C. Ry. Co. v. Cooper, 6 L. R. A. 241. See also Robt. Croom v. Chicago, Mil. & St. P. Ry. Co., 52 Minn. 296; 4 Elliott on Railroads, § 1577, p. 371; 6 Cyc. 598, and note; Adams v. St. Louis S. W. Ry. Co. of Texas, 137 S. W. (Tex.) 437.  (2) The instructions of the court, considered as a whole, correctly declared the law. It is unnecessary to comment upon each one of the instructions. The measure of appellee’s duty to Mrs. Weirling was defined m conformity with the law as announced by this court in the cases mentioned in the first instruction given at the instance of the appellant. The court submitted the issue as to whether or not appellee was guilty of negligence in instructions which, when construed together, in effect told the jury that if the employees of appellee failed to exercise the care that reasonably prudent persons would have exercised under the circumstances to prevent the injury and death of Mrs. Weirling, that appellant would be guilty of negligence, otherwise it would not he. The instructions are not open to the criticism which appellant’s counsel make of them, and they fairly submitted the issue of negligence to the jury. There was evidence to sustain the verdict. The judgment is therefore correct and it is affirmed.